DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 10/22/20, Applicant, on 3/22/21, amended claims 1 and 9-15. Claims 1-20 are pending in this application and have been rejected below. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
Revised 35 USC § 101 rejections of claims 1-20 are regarding abstract ideas are applied in light of Applicant’s amendments 
Revised 35 USC § 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 1-8 are directed to a process, and claims 9-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions receiving ... respective media impression data corresponding to ones of the plurality of client devices, the media impression data including media identifiers to identify online media accessed by the client devices,” “the beacon response messages to cause the plurality of client devices to transmit subsequent beacon request messages to a first data source,” accessing… demographic impression data from the first data source via the network to retrieve, from the demographic impression data,” “accessing… sets of classification probabilities for respective individuals in a sample population exposed to the online media accessed by the client devices, a first one of the sets of classification probabilities representing likelihoods that a first one of the individuals belongs to respective ones of a set of possible demographic classifications, the demographic impression data including the obfuscated identifiers,” “estimating… based on the sets of classification probabilities and the media impression data, parameters characterizing population attributes including numbers of media impressions associated with the set of possible demographic classifications,” “to (A) multiply a combination of (i) a transpose of a vector of numerical values, based on (ii) a covariance matrix formed from at least some of the estimated parameters and (iii) the vector of numerical values to determine a variance parameter and (B) evaluate a probability distribution characterized by the variance parameter to determine a probability that a first number of media impressions associated with the first one of the set of possible demographic classifications is greater than a combined number of media impressions associated with a combination of a second one and a third one of the set of possible demographic classifications,” and “determining… the ratings data based on the estimated parameters and the probability.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “receiving beacon request messages from a plurality of client devices via a network the beacon request messages including,” (receiving, processing, and storing data – See July 2015 Guidance, pg. 7); “transmitting, responsive to the beacon request messages, corresponding beacon response messages to the plurality of client devices via the network,” (receiving, processing, and storing data – See July 2015 Guidance, pg. 7); “the beacon response messages to cause the plurality of devices to transmit subsequent beacon request messages to a first data source,” (receiving, processing, and storing data – See July 2015 Guidance, pg. 7); “a processor,” (generic computer); “client devices,” (generic computers); “processing, by executing an instruction with the at least one processor, an input computer language script specifying a mathematical expression to cause the at least one processor,” (receiving, processing, and storing data – See July 2015 Guidance, pg. 7); “transmitting the ratings data, via the network, to a receiving device different from the plurality of client devices and the first data source,” (receiving, processing, and storing data – See July 2015 Guidance, pg. 7). Additionally, independent claims 7 and 13 recite further additional elements: “A tangible computer readable storage medium comprising computer readable instructions which, when executed, cause a processor to at least,” (computer system with readable memory); “An apparatus to determine ratings data for media exposure, the apparatus comprising: an impressions collector implemented by hardware or the at least one processor to… a classification probability retriever implemented by hardware or the at least one processor to access... a population attribute parameter estimator implemented by hardware or the at least one processor to estimate... an expression specifier implemented by hardware or the at least one processor to process... a ratings data determiner implemented by hardware or the at least one processor to determine... a ratings data reporter implemented by hardware or the at least one processor to transmit,” (computer system with readable memory executable by a processor). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims. 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the Preliminary and Interim USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements.  (see Applicant’s disclosure for application of computer components in Paragraph Numbers [0094]-[0101]). The generically recited computer elements and functions in the claims are “receiving beacon request messages from a plurality of client devices via a network the beacon request messages including,” (receiving, processing, and storing data – See July 2015 Guidance, pg. 7); “transmitting, responsive to the beacon request messages, corresponding beacon response messages to the plurality of client devices via the network,” (receiving, processing, and storing data – See July 2015 Guidance, pg. 7); “the beacon response messages to cause the plurality of devices to transmit subsequent beacon request messages to a first data source,” (receiving, processing, and storing data – See July 2015 Guidance, pg. 7); “a processor,” (generic computer); “client devices,” (generic computers); “processing, by executing an instruction with the at least one processor, an input computer language script specifying a mathematical expression to cause the at least one processor,” (receiving, processing, and storing data – See July 2015 Guidance, pg. 7); “transmitting the ratings data, via the network, to a receiving device different from the plurality of client devices and the first data source,” (receiving, processing, and storing data – See July 2015 Guidance, pg. 7). Additionally, independent claims 7 and 13 recite further additional elements: “A tangible computer readable storage medium comprising computer readable instructions which, when executed, cause a processor to at least,” (computer system with readable memory); “An apparatus to determine ratings data for media exposure, the apparatus comprising: an impressions collector implemented by hardware or the at least one processor to… a classification probability retriever implemented by hardware or the at least one processor to access... a population attribute parameter estimator implemented by hardware or the at least one processor to estimate... an expression specifier implemented by hardware or the at least one processor to process... a ratings data determiner implemented by hardware or the at least one processor to determine... a ratings data reporter implemented by hardware or the at least one processor to transmit,” (computer system with readable memory executable by a processor). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-8, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-8 further narrow the abstract idea. 
Regarding claims 9-20, the claims are directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims is merely routine and conventional. (see Applicant’s disclosure for generic computer components in Paragraph Numbers [0094]-[0101]).
The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2010/0223215 to Karypis et al. (hereafter referred to as Karypis) in view of U.S. Patent Application Publication Number 2012/0215903 to Fleischman et al. (hereafter referred to as Fleischman) in further view of U.S. Patent Application Publication Number 2012/0239809 to Mazumdar et al. (hereafter referred to as Mazumdar) and in even further view of U.S. Patent Application Publication Number 2012/0284105 to Li (hereafter referred to as Li).
As per claim 1, Karypis teaches:
A method to determine ratings data for online media exposure, the method comprising: receiving ... respective media impression data corresponding to ones of the plurality of client devices, the media impression data including media identifiers to identify online media accessed by the client devices (Paragraph Numbers [0099]-[0100] teaches determining a combination of websites (and/or web-pages) and the number of impressions of advertisements to obtain a target demographic mix. the prediction 702 may be performed as described above with reference to FIGS. 1-5.  Inputs including, without limitation, the predicted demographic attributes values for each of the target websites, a listing of the target websites, the cost of advertising in the target websites, the available advertising space in the target websites, and the target demographic mix may be received, block 704.  The desired demographic attributes may include any demographic attributes that have been predicted, including without limitation, age distribution, gender, and income distribution. Method 700 may receive or otherwise obtain the number of visitors for the ad-carrying target websites, block 706. Likewise, the method 700 may receive a selection or input of secondary objectives, block 708.  The method 700 may then determine a combination of websites (or web-pages) that provide the target demographic mix, block 710.  The determining 710 may process, e.g., using an optimization method, the predicted demographic attributes of the ad-carrying target websites, the received inputs, and the number of visitors for the ad-carrying target websites to determine the combination of websites (or web-pages) that provide the target demographic mix. Paragraph Number [0025] teaches persons, whether individually or collectively and in the broadest sense, that access one or more web-pages of a website or a specific web-page, e.g., via navigating to the URL of the web-page(s) on an Internet browser on a computer, mobile device, etc. Paragraph Number [0012] teaches the system may include a processor, a memory, and a network connection for connecting to a network and accessing training and target websites).
accessing, by executing an instruction with the processor, ... sets of classification probabilities for respective individuals in a sample population exposed to the online media accessed by the client devices (Paragraph Number [0065] teaches method 300 produces a prediction model for each discrete value of a demographic attribute with more than two discrete values (e.g., age).  When content features of web-pages of a target website (or content features of a target web-page) are input into each prediction model, the prediction model estimates a probability for the discrete value of the demographic attribute.  In other words, the prediction model estimates the probability that a target website (or target web-page) visitor has the discrete value for the demographic attribute (e.g., probability that the visitor is a teenager--has an age that fits within the teenager discrete value (see Table 1)). (teaches sets of classification probabilities for demographic attributes such as age in a particular population). (See also Paragraph Numbers [0054], [0066], and [0073]). Paragraph Number [0012] teaches the system may include a processor, a memory, and a network connection for connecting to a network and accessing training and target websites.  The memory includes instructions stored thereon that are executed by the processor for making content-based demographic predictions for websites without using user information for the websites by developing a prediction model using extracted features and demographic attributes data of a set of training websites, determining features of web-pages of the target website, and applying, utilizing the processor, the prediction model to the determined features of the target website to predict the target demographic attribute of the target website. Paragraph Number [0025] teaches persons, whether individually or collectively and in the broadest sense, that access one or more web-pages of a website or a specific web-page, e.g., via navigating to the URL of the web-page(s) on an Internet browser on a computer, mobile device, etc.).
a first one of the sets of classification probabilities representing likelihoods that a first one of the individuals belongs to respective ones of a set of possible demographic classifications (Paragraph Number [0065] teaches method 300 produces a prediction model for each discrete value of a demographic attribute with more than two discrete values (e.g., age).  When content features of web-pages of a target website (or content features of a target web-page) are input into each prediction model, the prediction model estimates a probability for the discrete value of the demographic attribute.  In other words, the prediction model estimates the probability that a target website (or target web-page) visitor has the discrete value for the demographic attribute (e.g., probability that the visitor is a teenager--has an age that fits within the teenager discrete value (see Table 1)). (See also Paragraph Numbers [0054], [0066], and [0073]). Paragraph Number [0012] teaches the system may include a processor, a memory, and a network connection for connecting to a network and accessing training and target websites.  The memory includes instructions stored thereon that are executed by the processor for making content-based demographic predictions for websites without using user information for the websites by developing a prediction model using extracted features and demographic attributes data of a set of training websites, determining features of web-pages of the target website, and applying, utilizing the processor, the prediction model to the determined features of the target website to predict the target demographic attribute of the target website).
estimating, by executing an instruction with the processor and based on the sets of classification probabilities and the media impression data, parameters characterizing population attributes associated with the set of possible demographic classifications (Paragraph Number [0029] teaches that for those demographic attributes that take only two values (e.g., gender), the distribution prediction problem can be transformed to a single-value prediction problem, by predicting only one of the two values and estimating the other from that prediction.  For example, if x % is the percentage of a website's audience that is male, then the percentage of the female audience can be estimated as (100-x) %. Paragraph Number [0031] teaches use these individual predictions as input to a second learning problem whose goal is to estimate the overall distribution of the demographic attribute.  In these embodiments, the individual models may be estimated using regression-based techniques (e.g., support vector regression), whereas the individual estimations may be coupled using an approach that is designed to predict a multi-dimensional vector such as the matrix approximation, as described below. Paragraph Number [0039] teaches the function f will predict/estimate the demographic attribute(s) of a website (or web-page).  During prediction, the function f (the prediction model) will predict/estimate a discrete value demographic attribute of a target website (or web-page) based on the input of the determined content of the target website(s) (or web-page(s)). Paragraph Numbers [0099]-[0100] teaches determining a combination of websites (and/or web-pages) and the number of impressions of advertisements to obtain a target demographic mix. the prediction 702 may be performed as described above with reference to FIGS. 1-5.  Inputs including, without limitation, the predicted demographic attributes values for each of the target websites, a listing of the target websites, the cost of advertising in the target websites, the available advertising space in the target websites, and the target demographic mix may be received, block 704. (See also Paragraph Numbers [0012] and [0025])).
to (A) multiply a combination of (i) a transpose of a vector of numerical values (Paragraph Number [0030] teaches the prediction models may be generated using various techniques, including without limitation support vector regression, linear regression, logistic regression, non-linear regression, nonparametric regression, probabilistic estimations and Markov random fields. Paragraph Number [0031] teaches the individual models may be estimated using regression-based techniques (e.g., support vector regression), whereas the individual estimations may be coupled using an approach that is designed to predict a multi-dimensional vector such as the matrix approximation, as described below. Paragraph Number [0032] teaches the prediction models are generated using support vector regression (SVR).  Support vector machines (SVMs) are an implementation of SVR that may be used to generate prediction models. [0065] Method 300 produces a prediction model for each discrete value of a demographic attribute with more than two discrete values (e.g., age).  When content features of web-pages of a target website (or content features of a target web-page) are input into each prediction model, the prediction model estimates a probability for the discrete value of the demographic attribute. Paragraph Number [0067] teaches the goal of the distribution prediction model is to estimate a k.times.k matrix W that minimizes .parallel.PW-A.parallel.. Accordingly, building 312, estimates a k.times.k matrix W that minimizes .parallel.PW-A.parallel., block 376.  Matrix W may be estimated, e.g., using the Moore-Penrose method to obtain the pseudo-inverse P.sup.-1 of the non-square matrix P at which point W=P.sup.-1A. (See also Paragraph Numbers [0083]-[0086])).
and (iii) the vector of numerical values to determine a variance parameter and (B) evaluate a probability distribution characterized by the variance parameter (Paragraph Number [0030] teaches the prediction models may be generated using various techniques, including without limitation support vector regression, linear regression, logistic regression, non-linear regression, nonparametric regression, probabilistic estimations and Markov random fields. Paragraph Number [0031] teaches the individual models may be estimated using regression-based techniques (e.g., support vector regression), whereas the individual estimations may be coupled using an approach that is designed to predict a multi-dimensional vector such as the matrix approximation, as described below. Paragraph Number [0032] teaches the prediction models are generated using support vector regression (SVR).  Support vector machines (SVMs) are an implementation of SVR that may be used to generate prediction models).
Karypis teaches determining a range of possible values for a number of media impressions associated with sets of possible demographic classifications (as described in Paragraph Numbers [0011], [0020], [0029], [0061], [0065], [0071], [0079], and [0098] of Karypis), but does not explicitly teach determining a confidence interval based upon the target values which is taught by the following citations from Fleischman:
to determine a probability that a first number of media impressions associated with the first one of the set of possible demographic classifications is greater than a combined number of media impressions associated with a combination of a second one and a third one of the set of possible demographic classifications (paragraph Number [0044] teaches the media/event alignment engine 245 aligns the social media content item 610 and annotated event 530 using the extracted features 620, and is one means for doing so.  The media/event alignment engine 245 outputs an annotated event/social media mapping and associated confidence score to the mapping store 275. Paragraph Number [0069] teaches the confidence scores are aggregated to produce an aggregate score, and a level of social interest in the event is established based upon the aggregate score. Paragraph Number [0054] teaches developing 108 a prediction model, as seen in FIG. 1, may include performing all or a portion of the steps of method 300.  Method 300 may determine a demographic attribute, or attributes, for which to develop prediction model, block 302, and may determine a discrete value (e.g., kids, male, etc.) of the determined demographic attribute for the prediction model, block 304.  Using the extracted/determined feature vectors and the obtained demographic attribute(s) of the training websites, method 300 develops a prediction model for the determined discrete value(s) of the determined demographic attribute(s), block 306.  The resulting prediction may be a probability that a website's users have the determined discrete demographic attribute--e.g., the probability that a website user is a kid (see Table 1). FIG. 3A numeral 306 is prediction of demographic attribute, numeral 318 teaches repeat numerals 302-316 for other demographic attributes. (See also Paragraph Numbers [0005] and [0224])).
determining, by executing an instruction with the processor, the ratings data based on the estimated parameters and the probability (Paragraph Number [0183] teaches method for rating time-based media based on audience response via social media.  The input to the process is the mappings that are the output of the social media/event alignment 330 process, which mappings are stored in the mapping store 275.  The stored mappings are between time-based media events, which correspond to chronological time segments of the time-based media, and social media content items that have been determined to be associated with the time-based media event. Paragraph Number [0238[-[0239] teach a rating is specific to a particular time-based media, so that given a set of time-based media events, and their respective ratings, the events can be ranked accordingly. Ratings can take various forms.  For example, ARCs for all primetime shows during a given week could be aggregated as a total response rating, indicating the broadcast media events during a defined time period with the highest number of responsive individual content items via social media.  For example, ARCs could be calculated individually for every show in primetime.  Paragraph Number [0048] teaches the social interest score is estimated by the social interest estimator 250 by cycling through all (or selected) annotated events, and for each event, taking a weighted sum of the confidence scores for each social media content item that exceeds a given threshold).
transmitting the ratings data, via the network, to a receiving device different from the plurality of client devices and the first data source. (Paragraph Number [0183] teaches method for rating time-based media based on audience response via social media.  The input to the process is the mappings that are the output of the social media/event alignment 330 process, which mappings are stored in the mapping store 275.  The stored mappings are between time-based media events, which correspond to chronological time segments of the time-based media, and social media content items that have been determined to be associated with the time-based media event. Paragraph Number [0242] teaches once ratings are determined by the ratings engine 259, they are stored in the ratings store 297.  Ratings from different times may be compared based on the stored information.  The ratings may be published in some embodiments, e.g., by the social interest information provider 130 or a third party. (the publication of information constitutes a transmission since the information is electronically stored, publishing the data would require some sort of digital transmission). Paragraph Number [0243] teaches the social interest information provider 130 can expose an API 202 as described in conjunction with FIG. 2 to provide the ratings information to advertisers, broadcasters, and other third parties as a service).
Both Karypis and Fleischman are directed to methods of analyzing user demographics. Karypis discloses accessing classification probabilities for users in sample populations which are representative of likelihood of users to be part of a specific set of demographic classifications, and estimating parameters characterizing population attributes by utilizing vector matrix analysis. Fleischman improves upon Karypis by disclosing determining ratings of particular media exposure based on demographics. One of ordinary skill in the art would be motivated to further include determining ratings of particular media exposure based on demographics, to efficiently provide rating information that is based on significant qualitative and quantitative analysis. The better and more accurate the analysis provided in regard to the demographic information, the more accurate and helpful the rating data is.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of accessing classification probabilities for users in sample populations which are representative of likelihood of users to be part of a specific set of demographic classifications, and estimating parameters characterizing population attributes by utilizing vector matrix analysis in Karypis to further utilize determining ratings of particular media exposure based on demographics as disclosed in Fleischman, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Karypis and Fleishman does not explicitly teach the following limitations which are taught by Mazumdar:
receiving beacon request messages from a plurality of client devices via a network the beacon request messages including (Paragraph Number [0041] teaches irrespective of the type of content being tracked, execution of the beacon instructions causes the web browser to send an impression request (e.g., referred to herein as beacon requests) to a specified server (e.g., the audience measurement entity).  The beacon request may be implemented as an HTTP request.  However, whereas a transmitted HTML request identifies a web page or other resource to be downloaded, the beacon request includes the audience measurement information (e.g., ad campaign identification, content identifier, and/or user identification information) as its payload.  The server to which the beacon request is directed is programmed to log the audience measurement data of the beacon request as an impression (e.g., an ad and/or content impressions depending on the nature of the media tagged with the beaconing instruction). (See also Paragraph Number [0022]-[0023], [0042]-[0043]).
transmitting, responsive to the beacon request messages, corresponding beacon response messages to the plurality of client devices via the network (Paragraph Number [0083] teaches the impression monitor system 132 maintains a publisher ID mapping table 310 that maps original site IDs of ad publishers with modified (or substitute) site IDs created by the impression monitor system 132 to obfuscate or hide ad publisher identifiers from partner sites.  In some examples, the impression monitor system 132 also stores the host website ID in association with a modified host website ID in a mapping table.  In addition, the impression monitor system 132 encrypts all of the information received in the beacon request 304 and the modified site ID to prevent any intercepting parties from decoding the information. Paragraph Number [0088] teaches when redirecting, the partner A site 206 of the illustrated example encrypts the ID, timestamp, referrer, etc. parameters using an encryption that can be decoded by the next specified partner.  Paragraph Number [0092] teaches the ratings entity subsystem 106 can encrypt its user IDs (e.g., email addresses) using its secret key and the database proprietor subsystem 108 can encrypt its user IDs using its secret key.  For each user ID, the respective demographics information is then associated with the encrypted version of the user ID.  Each entity then exchanges their demographics lists with encrypted user IDs.  Because neither entity knows the other's secret key, they cannot decode the user IDs, and thus, the user IDs remain private.  Each entity then proceeds to perform a second encryption of each encrypted user ID using their respective keys. Paragraph Number [0138] teaches the identifier of the client may be encrypted, obfuscated, or varied to prevent tracking of the identifier by the intermediary 1308, 1312 or the partner 1310, 1314. Paragraph Number [0142] teaches the campaign ID may be encrypted, obfuscated, varied, etc. to prevent the partners 1310, 1314 from recognizing the content to which the campaign ID corresponds or to otherwise protect the identity of the content.  A lookup table of campaign ID information may be stored at the impression monitor system 1306 so that impression information received from the partners 1310, 1314 can be correlated with the content).
the beacon response messages including obfuscated identifiers to represent the online media accessed by the client devices (Paragraph Number [0083] teaches the impression monitor system 132 maintains a publisher ID mapping table 310 that maps original site IDs of ad publishers with modified (or substitute) site IDs created by the impression monitor system 132 to obfuscate or hide ad publisher identifiers from partner sites.  In some examples, the impression monitor system 132 also stores the host website ID in association with a modified host website ID in a mapping table.  In addition, the impression monitor system 132 encrypts all of the information received in the beacon request 304 and the modified site ID to prevent any intercepting parties from decoding the information. Paragraph Number [0088] teaches when redirecting, the partner A site 206 of the illustrated example encrypts the ID, timestamp, referrer, etc. parameters using an encryption that can be decoded by the next specified partner.  Paragraph Number [0092] teaches the ratings entity subsystem 106 can encrypt its user IDs (e.g., email addresses) using its secret key and the database proprietor subsystem 108 can encrypt its user IDs using its secret key.  For each user ID, the respective demographics information is then associated with the encrypted version of the user ID.  Each entity then exchanges their demographics lists with encrypted user IDs.  Because neither entity knows the other's secret key, they cannot decode the user IDs, and thus, the user IDs remain private.  Each entity then proceeds to perform a second encryption of each encrypted user ID using their respective keys. Paragraph Number [0138] teaches the identifier of the client may be encrypted, obfuscated, or varied to prevent tracking of the identifier by the intermediary 1308, 1312 or the partner 1310, 1314. Paragraph Number [0142] teaches the campaign ID may be encrypted, obfuscated, varied, etc. to prevent the partners 1310, 1314 from recognizing the content to which the campaign ID corresponds or to otherwise protect the identity of the content.  A lookup table of campaign ID information may be stored at the impression monitor system 1306 so that impression information received from the partners 1310, 1314 can be correlated with the content).
the beacon response messages to cause the plurality of client devices to transmit subsequent beacon request messages to a first data source (Paragraph Number [0049] teaches the impression monitor system 132 of the illustrated example is structured to forward beacon requests to one or more database proprietors partnered with the audience measurement entity.  Those one or more partners can recognize cookies set in their domain (e.g., Facebook.com) and therefore log impressions in association with the subscribers associated with the recognized cookies. Paragraph Number [0023] teaches the beacon instructions cause monitoring data reflecting information about the access to the content to be sent from the client that downloaded the content to a monitoring entity.  Typically, the monitoring entity is an audience measurement entity that did not provide the content to the client and who is a trusted third party for providing accurate usage statistics (e.g., The Nielsen Company, LLC).  Advantageously, because the beaconing instructions are associated with the content and executed by the client browser whenever the content is accessed, the monitoring information is provided to the audience measurement company irrespective of whether the client is a panelist of the audience measurement company).
accessing, by executing an instruction with the at least one processor and based on a mapping between the media identifiers and the obfuscated identifiers, demographic impression data from the first data source via the network to retrieve, from the demographic impression data (Paragraph Number [0088] teaches when redirecting, the partner A site 206 of the illustrated example encrypts the ID, timestamp, referrer, etc. parameters using an encryption that can be decoded by the next specified partner.  Paragraph Number [0092] teaches the ratings entity subsystem 106 can encrypt its user IDs (e.g., email addresses) using its secret key and the database proprietor subsystem 108 can encrypt its user IDs using its secret key.  For each user ID, the respective demographics information is then associated with the encrypted version of the user ID.  Each entity then exchanges their demographics lists with encrypted user IDs.  Because neither entity knows the other's secret key, they cannot decode the user IDs, and thus, the user IDs remain private.  Each entity then proceeds to perform a second encryption of each encrypted user ID using their respective keys. Paragraph Number [0138] teaches the identifier of the client may be encrypted, obfuscated, or varied to prevent tracking of the identifier by the intermediary 1308, 1312 or the partner 1310, 1314. Paragraph Number [0142] teaches the campaign ID may be encrypted, obfuscated, varied, etc. to prevent the partners 1310, 1314 from recognizing the content to which the campaign ID corresponds or to otherwise protect the identity of the content.  A lookup table of campaign ID information may be stored at the impression monitor system 1306 so that impression information received from the partners 1310, 1314 can be correlated with the content).
the demographic impression data including the obfuscated identifiers (Paragraph Number [0088] teaches when redirecting, the partner A site 206 of the illustrated example encrypts the ID, timestamp, referrer, etc. parameters using an encryption that can be decoded by the next specified partner.  Paragraph Number [0092] teaches the ratings entity subsystem 106 can encrypt its user IDs (e.g., email addresses) using its secret key and the database proprietor subsystem 108 can encrypt its user IDs using its secret key.  For each user ID, the respective demographics information is then associated with the encrypted version of the user ID.  Each entity then exchanges their demographics lists with encrypted user IDs.  Because neither entity knows the other's secret key, they cannot decode the user IDs, and thus, the user IDs remain private.  Each entity then proceeds to perform a second encryption of each encrypted user ID using their respective keys. Paragraph Number [0138] teaches the identifier of the client may be encrypted, obfuscated, or varied to prevent tracking of the identifier by the intermediary 1308, 1312 or the partner 1310, 1314. Paragraph Number [0142] teaches the campaign ID may be encrypted, obfuscated, varied, etc. to prevent the partners 1310, 1314 from recognizing the content to which the campaign ID corresponds or to otherwise protect the identity of the content.  A lookup table of campaign ID information may be stored at the impression monitor system 1306 so that impression information received from the partners 1310, 1314 can be correlated with the content).
processing, by executing an instruction with the at least one processor, an input computer language script specifying a mathematical expression to cause the at least one processor (Paragraph Number [0041] teaches the advertisements 102 are also tagged or encoded to include computer executable beacon instructions (e.g., Java, javascript, or any other computer language or script) that are executed by web browsers that access the advertisements 102 on, for example, the Internet.  Computer executable beacon instructions may additionally or alternatively be associated with content to be monitored. Paragraph Number [0063] teaches the specified server is a server of the audience measurement entity, namely, at the impression monitor system 132.  The beacon instructions 214 may be implemented using javascript or any other types of instructions or script executable via a web browser including, for example, Java, HTML, etc. It should be noted that tagged webpages and/or advertisements are processed the same way by panelist and non-panelist computers. Paragraph Number [0101] teaches the combined campaign-level age/gender and impression composition table 700 includes an error weighted column 702, which stores mean squared errors (MSEs) indicative of differences between the impression compositions of the ratings entity panelists and the users of the database proprietor (e.g., social network users)).
The combination of Karypis and Fleischman, and Mazumdar are directed to methods of analyzing user demographics. The combination of Karypis and Fleischman discloses accessing classification probabilities for users in sample populations which are representative of likelihood of users to be part of a specific set of demographic classifications, estimating parameters characterizing population attributes by utilizing vector matrix analysis, and determining ratings of particular media exposure based on demographics. Mazumdar improves upon the combination of Karypis and Fleischman by disclosing gathering information by executing beacon instructions attached to accessed media and obfuscating identifiable information. One of ordinary skill in the art would be motivated to further include gathering information by executing beacon instructions attached to accessed media and obfuscating identifiable information, to efficiently gathering information directly linked to consumed media content while protecting identities and creating unbiased results.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of accessing classification probabilities for users in sample populations which are representative of likelihood of users to be part of a specific set of demographic classifications, estimating parameters characterizing population attributes by utilizing vector matrix analysis, and determining ratings of particular media exposure based on demographics in the combination of Karypis and Fleischman to further utilize gathering information by executing beacon instructions attached to accessed media and obfuscating identifiable information as disclosed in Mazumdar, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Karypis, Fleishman, and Mazumdar does not explicitly teach the following limitations which are taught by Li:
based on (ii) a covariance matrix formed from at least some of the estimated parameters (Paragraph Number [0386] teaches (j) any correlation of one or more attributes among a plurality of Classes of Objects in the set of Transactions executed by a sample of users, e.g., PUT.sub.S.  For example, a metric measuring the average timing of Transactions in the Class of Objects "Motor Vehicle" and the average timing of Transactions in the Class of Objects "Motor Vehicle Insurance" can have a high covariance.  The purchase of a motor vehicle is typically associated with the purchase of a motor vehicle insurance policy.  Method 18160C.sub.PUT can compute the covariance of any attribute among a plurality of Classes of Objects. (this teaches where the variables can consist of covariance of attributes). Paragraph Number [0424] teaches (a) any other method of computing a correlation even if the relationship is not linear; and/or (b) other methods of computing a correlation among more than two random variables, e.g., through the computation of a correlation matrix of n random variables V1, V2, .  . . V.sub.N. (this teaches the use of estimated parameters to form a matrix for calculating relationships between variables) Paragraph Number [0453] teaches (i) identifying the set of User Demographic attributes; (ii) generating a vocabulary of word strings associated with each attribute, e.g., if an attribute is "homeowner", candidate word strings can include "homeowner insurance" or "mortgage refinancing"; (iii) comparing the recognized word string against the data structure including word strings associated with each attribute; and/or (iv) computing the conditional probability by executing the set enumeration method or any other method. (this teaches the application of the process of utilizing object classifications to perform calculations in regard to demographic attributes and using covariance and matrices to perform these calculations. This interpretation is consistent with the example given in Applicant's Specification Paragraph Numbers [0059] and [0065]-[0067]) (See also Paragraph Numbers [0135], [0238], and [0526])).
The combination of Karypis, Fleischman, and Mazumdar and Li are directed to methods of analyzing user demographics. The combination of Karypis, Fleischman, and Mazumdar discloses accessing classification probabilities for users in sample populations which are representative of likelihood of users to be part of a specific set of demographic classifications, estimating parameters characterizing population attributes by utilizing vector matrix analysis, and determining ratings of particular media exposure based on demographics. Li improves upon the combination of Karypis, Fleischman, and Mazumdar by disclosing determining average values, variance values, and covariance values for population attributes and creating an evaluation matrix based on the values to evaluate expressions based on a distribution of data. One of ordinary skill in the art would be motivated to further include determining average values, variance values, and covariance values for population attributes and creating an evaluation matrix based on the values to evaluate expressions based on a distribution of data, to efficiently determine significant differences between data sets to produce better results using the demographic analysis.	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of accessing classification probabilities for users in sample populations which are representative of likelihood of users to be part of a specific set of demographic classifications, estimating parameters characterizing population attributes by utilizing vector matrix analysis, and determining ratings of particular media exposure based on demographics in the combination of Karypis, Fleischman, and Mazumdar to further utilize determining average values, variance values, and covariance values for population attributes and creating an evaluation matrix based on the values to evaluate expressions based on a distribution of data as disclosed in Li, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9, Karypis teaches:
A tangible computer readable storage medium comprising computer readable instructions which, when executed, cause a processor to at least: (Paragraph Number [0011] teaches a computer readable medium comprising instructions stored thereon that may be executed by a computer. Paragraph Number [0012] teaches a processor, a memory, and a network connection for connecting to a network and accessing training and target websites. Paragraph Number [0117] teaches although aspects of an implementation consistent with the above are described as being stored in memory, one skilled in the art will appreciate that these aspects can also be stored on or read from other types of computer program products or computer-readable media, such as secondary storage devices, including hard disks, floppy disks, or CD-ROM; or other forms of RAM or ROM.  The computer-readable media may include instructions for controlling a computer system 1100 to perform a particular method, such as the methods described herein).
The remainder of the claim limitations are substantially similar to the claim limitations recited in regard to claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 15, claim 15 recites an Apparatus that performs method steps that are substantially similar to the claim limitations recited in regard to claim 1 utilizing structure similar to that recited in claims 1 and 9 and is rejected for the same reasons put forth in regard to claims 1 and 9.
As per claim 2, the combination of Karypis, Fleishman, Mazumdar, and Li teaches each of the limitations of claim 1. 
	In addition, Karypis teaches:
wherein the first one of the sets of classification probabilities includes a first probability that the first one of the individuals belongs to a first one of the set of possible demographic classifications (Paragraph Number [0054] teaches developing 108 a prediction model, as seen in FIG. 1, may include performing all or a portion of the steps of method 300.  Method 300 may determine a demographic attribute, or attributes, for which to develop prediction model, block 302, and may determine a discrete value (e.g., kids, male, etc.) of the determined demographic attribute for the prediction model, block 304.  Using the extracted/determined feature vectors and the obtained demographic attribute(s) of the training websites, method 300 develops a prediction model for the determined discrete value(s) of the determined demographic attribute(s), block 306.  In embodiments described herein, the prediction model is a function that provides a prediction p of the determined discrete demographic attribute value based on a website (or web-page) having certain content (e.g., having certain textual features and/or structure features as described above).  The content of the web-pages or a subset of the web-pages for the website for which the prediction is to be made may be extracted 106 from the web-pages in the same or similar manner as described above in FIGS. 2A-2D and then input into the prediction model function.  The resulting prediction may be a probability that a website's users have the determined discrete demographic attribute--e.g., the probability that a website user is a kid (see Table 1). FIG. 3A numeral 306 is prediction of demographic attribute, numeral 318 teaches repeat numerals 302-316 for other demographic attributes).
and a second probability that the first one of the individuals belongs to a second one of the set of possible demographic classifications (Paragraph Number [0054] teaches developing 108 a prediction model, as seen in FIG. 1, may include performing all or a portion of the steps of method 300.  Method 300 may determine a demographic attribute, or attributes, for which to develop prediction model, block 302, and may determine a discrete value (e.g., kids, male, etc.) of the determined demographic attribute for the prediction model, block 304.  Using the extracted/determined feature vectors and the obtained demographic attribute(s) of the training websites, method 300 develops a prediction model for the determined discrete value(s) of the determined demographic attribute(s), block 306.  In embodiments described herein, the prediction model is a function that provides a prediction p of the determined discrete demographic attribute value based on a website (or web-page) having certain content (e.g., having certain textual features and/or structure features as described above).  The content of the web-pages or a subset of the web-pages for the website for which the prediction is to be made may be extracted 106 from the web-pages in the same or similar manner as described above in FIGS. 2A-2D and then input into the prediction model function.  The resulting prediction may be a probability that a website's users have the determined discrete demographic attribute--e.g., the probability that a website user is a kid (see Table 1). FIG. 3A numeral 306 is prediction of demographic attribute, numeral 318 teaches repeat numerals 302-316 for other demographic attributes).
As per claims 3, 10, and 16, the combination of Karypis, Fleishman, Mazumdar and Li teaches each of the limitations of claims 1, 9, and 15 respectively. 
	The combination of Karypis, Fleishman, and Mazumdar does not explicitly teach the following limitations which are taught by Li:
wherein the estimated parameters include: average values for the population attributes associated with respective ones of the set of possible demographic classifications; (Paragraph Number [0365] teaches (1) associating with each Class of Objects one or more attributes of the objects in the class; (2) assigning a value for each object attribute, e.g., an average value for the objects in the class; (3) identifying the set of Classes of Objects which have common attribute-value pairs; and/or (4) determining the degree of competition between any two Classes of Objects by: (a) ranking the attributes in accordance with any method determining the importance of each attribute to a Class of Objects; and (b) determining if the values of the common attributes are within a predefined range. (See remainder of Paragraph Number [0365] for an example of determining an average value of a class of objects) Paragraph Number [0453] teaches (i) identifying the set of User Demographic attributes; (ii) generating a vocabulary of word strings associated with each attribute, e.g., if an attribute is "homeowner", candidate word strings can include "homeowner insurance" or "mortgage refinancing"; (iii) comparing the recognized word string against the data structure including word strings associated with each attribute; and/or (iv) computing the conditional probability by executing the set enumeration method or any other method. (this teaches the application of the process of utilizing object classifications to perform calculations in regard to demographic attributes)  (See also Paragraph Numbers [0135], [0238], and [0526])).
variance values for the population attributes associated with the respective ones of the set of possible demographic classifications (Paragraph Number [0550] teaches (b) computing a range, confidence interval, and/or any other measure of reliability of an estimate associated with each parameter, whose value can vary with each parameter, type of Object of Interest or Class of Interest, and/or any other factor, e.g., there can typically be a wider variance in or standard deviation of the price of a SUV than that of the length, width, or height of a SUV, or there can typically be a wider variance in or standard deviation of the price of different jewelry products than that of the price of different breakfast cereals. Paragraph Number [0453] teaches (i) identifying the set of User Demographic attributes; (ii) generating a vocabulary of word strings associated with each attribute, e.g., if an attribute is "homeowner", candidate word strings can include "homeowner insurance" or "mortgage refinancing"; (iii) comparing the recognized word string against the data structure including word strings associated with each attribute; and/or (iv) computing the conditional probability by executing the set enumeration method or any other method. (this teaches the application of the process of utilizing object classifications to perform calculations in regard to demographic attributes)  (See also Paragraph Numbers [0135], [0238], and [0526])).
covariance values for the population attributes associated with respective pairs of the set of possible demographic classifications (Paragraph Number [0386] teaches (j) any correlation of one or more attributes among a plurality of Classes of Objects in the set of Transactions executed by a sample of users, e.g., PUT.sub.S.  For example, a metric measuring the average timing of Transactions in the Class of Objects "Motor Vehicle" and the average timing of Transactions in the Class of Objects "Motor Vehicle Insurance" can have a high covariance.  The purchase of a motor vehicle is typically associated with the purchase of a motor vehicle insurance policy.  Method 18160C.sub.PUT can compute the covariance of any attribute among a plurality of Classes of Objects. (this teaches where the variables can consist of covariance of attributes). Paragraph Number [0424] teaches (a) any other method of computing a correlation even if the relationship is not linear; and/or (b) other methods of computing a correlation among more than two random variables, e.g., through the computation of a correlation matrix of n random variables V1, V2, .  . . V.sub.N. (this teaches the use of estimated parameters to form a matrix for calculating relationships between variables) Paragraph Number [0453] teaches (i) identifying the set of User Demographic attributes; (ii) generating a vocabulary of word strings associated with each attribute, e.g., if an attribute is "homeowner", candidate word strings can include "homeowner insurance" or "mortgage refinancing"; (iii) comparing the recognized word string against the data structure including word strings associated with each attribute; and/or (iv) computing the conditional probability by executing the set enumeration method or any other method. (this teaches the application of the process of utilizing object classifications to perform calculations in regard to demographic attributes and using covariance and matrices to perform these calculations. This interpretation is consistent with the example given in Applicant's Specification Paragraph Numbers [0059] and [0065]-[0067]) (See also Paragraph Numbers [0135], [0238], and [0526])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 4, 11, and 17 the combination of Karypis, Fleishman, Mazumdar, and Li teaches each of the limitations of claims 1 and 3, 9 and 10, and 15 and 16 respectively. 
	The combination of Karypis, Fleishman, and Mazumdar does not explicitly teach the following limitations which are taught by Li:
wherein the estimating of the parameters includes: summing first quantities based on first classification probabilities, from the sets of classification probabilities, representing likelihoods that the respective individuals belong to a first one of the set of possible demographic classifications to estimate a first average value for a first population attribute associated with the first one of the set of possible demographic classifications (Paragraph Number [0365] teaches (1) associating with each Class of Objects one or more attributes of the objects in the class; (2) assigning a value for each object attribute, e.g., an average value for the objects in the class; (3) identifying the set of Classes of Objects which have common attribute-value pairs; and/or (4) determining the degree of competition between any two Classes of Objects by: (a) ranking the attributes in accordance with any method determining the importance of each attribute to a Class of Objects; and (b) determining if the values of the common attributes are within a predefined range. (See remainder of Paragraph Number [0365] for an example of determining an average value of a class of objects) Paragraph Number [0453] teaches (i) identifying the set of User Demographic attributes; (ii) generating a vocabulary of word strings associated with each attribute, e.g., if an attribute is "homeowner", candidate word strings can include "homeowner insurance" or "mortgage refinancing"; (iii) comparing the recognized word string against the data structure including word strings associated with each attribute; and/or (iv) computing the conditional probability by executing the set enumeration method or any other method. (this teaches the application of the process of utilizing object classifications to perform calculations in regard to demographic attributes)  (See also Paragraph Numbers [0135], [0238], and [0526])).
summing second quantities based on the first classification probabilities to estimate a first variance value for the first population attribute associated with the first one of the set of possible demographic classifications (Paragraph Number [0550] teaches (b) computing a range, confidence interval, and/or any other measure of reliability of an estimate associated with each parameter, whose value can vary with each parameter, type of Object of Interest or Class of Interest, and/or any other factor, e.g., there can typically be a wider variance in or standard deviation of the price of a SUV than that of the length, width, or height of a SUV, or there can typically be a wider variance in or standard deviation of the price of different jewelry products than that of the price of different breakfast cereals. Paragraph Number [0453] teaches (i) identifying the set of User Demographic attributes; (ii) generating a vocabulary of word strings associated with each attribute, e.g., if an attribute is "homeowner", candidate word strings can include "homeowner insurance" or "mortgage refinancing"; (iii) comparing the recognized word string against the data structure including word strings associated with each attribute; and/or (iv) computing the conditional probability by executing the set enumeration method or any other method. (this teaches the application of the process of utilizing object classifications to perform calculations in regard to demographic attributes)  (See also Paragraph Numbers [0135], [0238], and [0526])).
summing third quantities based on the first classification probabilities and second classification probabilities, from the sets of classification probabilities, representing likelihoods that the respective individuals belong to a second one of the set of possible demographic classifications to estimate a first covariance value for a first pair of population attributes associated with the first and second ones of the set of possible demographic classifications (Paragraph Number [0386] teaches (j) any correlation of one or more attributes among a plurality of Classes of Objects in the set of Transactions executed by a sample of users, e.g., PUT.sub.S.  For example, a metric measuring the average timing of Transactions in the Class of Objects "Motor Vehicle" and the average timing of Transactions in the Class of Objects "Motor Vehicle Insurance" can have a high covariance.  The purchase of a motor vehicle is typically associated with the purchase of a motor vehicle insurance policy.  Method 18160C.sub.PUT can compute the covariance of any attribute among a plurality of Classes of Objects. Paragraph Number [0453] teaches (i) identifying the set of User Demographic attributes; (ii) generating a vocabulary of word strings associated with each attribute, e.g., if an attribute is "homeowner", candidate word strings can include "homeowner insurance" or "mortgage refinancing"; (iii) comparing the recognized word string against the data structure including word strings associated with each attribute; and/or (iv) computing the conditional probability by executing the set enumeration method or any other method. (this teaches the application of the process of utilizing object classifications to perform calculations in regard to demographic attributes)  (See also Paragraph Numbers [0135], [0238], and [0526])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 5, the combination of Karypis, Fleishman, Mazumdar, and Li teaches each of the limitations of claims 1 and 3. 
	The combination of Karypis, Fleishman, and Mazumdar does not explicitly teach the following limitations which are taught by Li:
wherein the estimating of the parameters includes forming a covariance matrix based on the variance values and the covariance values (Paragraph Number [0386] teaches (j) any correlation of one or more attributes among a plurality of Classes of Objects in the set of Transactions executed by a sample of users, e.g., PUT.sub.S.  For example, a metric measuring the average timing of Transactions in the Class of Objects "Motor Vehicle" and the average timing of Transactions in the Class of Objects "Motor Vehicle Insurance" can have a high covariance.  The purchase of a motor vehicle is typically associated with the purchase of a motor vehicle insurance policy.  Method 18160C.sub.PUT can compute the covariance of any attribute among a plurality of Classes of Objects. (this teaches where the variables can consist of covariance of attributes). Paragraph Number [0424] teaches (a) any other method of computing a correlation even if the relationship is not linear; and/or (b) other methods of computing a correlation among more than two random variables, e.g., through the computation of a correlation matrix of n random variables V1, V2, .  . . V.sub.N. (this teaches the use of estimated parameters to form a matrix for calculating relationships between variables) Paragraph Number [0453] teaches (i) identifying the set of User Demographic attributes; (ii) generating a vocabulary of word strings associated with each attribute, e.g., if an attribute is "homeowner", candidate word strings can include "homeowner insurance" or "mortgage refinancing"; (iii) comparing the recognized word string against the data structure including word strings associated with each attribute; and/or (iv) computing the conditional probability by executing the set enumeration method or any other method. (this teaches the application of the process of utilizing object classifications to perform calculations in regard to demographic attributes and using covariance and matrices to perform these calculations. This interpretation is consistent with the example given in Applicant's Specification Paragraph Numbers [0059] and [0065]-[0067]) (See also Paragraph Numbers [0135], [0238], and [0526])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 6, 12, and, 18 the combination of Karypis, Fleishman, Mazumdar, and Li teaches each of the limitations of claims 1, 9, and 15. 
	In addition, Karypis teaches:
wherein the population attributes associated with the set of possible demographic classification further include at least one of: numbers of individuals associated with respective ones of the set of possible demographic classifications or numbers of media impressions associated with the respective ones of the set of possible demographic classifications. (Paragraph Number [0098] teaches determine a combination of websites (and/or web-pages) and the number of impressions of advertisements that should be used for an advertisement campaign in order to reach a set of users/visitors that have a target demographic mix. (this teaches the second part of the limitation after the "or" which states numbers of media impressions associated with respective possible demographic classifications. An example is also provided in the same paragraph that additionally describes the limitation). Additionally, Paragraph Numbers [0099]-[0100] teaches determining a combination of websites (and/or web-pages) and the number of impressions of advertisements to obtain a target demographic mix. the prediction 702 may be performed as described above with reference to FIGS. 1-5.  Inputs including, without limitation, the predicted demographic attributes values for each of the target websites, a listing of the target websites, the cost of advertising in the target websites, the available advertising space in the target websites, and the target demographic mix may be received, block 704.  The desired demographic attributes may include any demographic attributes that have been predicted, including without limitation, age distribution, gender, and income distribution. Method 700 may receive or otherwise obtain the number of visitors for the ad-carrying target websites, block 706. Likewise, the method 700 may receive a selection or input of secondary objectives, block 708.  The method 700 may then determine a combination of websites (or web-pages) that provide the target demographic mix, block 710.  The determining 710 may process, e.g., using an optimization method, the predicted demographic attributes of the ad-carrying target websites, the received inputs, and the number of visitors for the ad-carrying target websites to determine the combination of websites (or web-pages) that provide the target demographic mix).
As per claims 7, 13, and 19, the combination of Karypis, Fleishman, Mazumdar and Li teaches each of the limitations of claims 1 and 6, 9 and 12, and 15 and 18 respectively. 
	In addition, Karypis teaches:
wherein the determining of the ratings data further includes: determining, based on the estimated parameters, a probability that a number of individuals associated with the first one of the set of possible demographic classifications is at least one of less than or greater than a value; (Paragraph Numbers [0099]-[0100] teaches determining a combination of websites (and/or web-pages) and the number of impressions of advertisements to obtain a target demographic mix. the prediction 702 may be performed as described above with reference to FIGS. 1-5.  Inputs including, without limitation, the predicted demographic attributes values for each of the target websites, a listing of the target websites, the cost of advertising in the target websites, the available advertising space in the target websites, and the target demographic mix may be received, block 704.  The desired demographic attributes may include any demographic attributes that have been predicted, including without limitation, age distribution, gender, and income distribution. Method 700 may receive or otherwise obtain the number of visitors for the ad-carrying target websites, block 706. Likewise, the method 700 may receive a selection or input of secondary objectives, block 708.  The method 700 may then determine a combination of websites (or web-pages) that provide the target demographic mix, block 710.  The determining 710 may process, e.g., using an optimization method, the predicted demographic attributes of the ad-carrying target websites, the received inputs, and the number of visitors for the ad-carrying target websites to determine the combination of websites (or web-pages) that provide the target demographic mix. (Examiner notes that the other limitations are a different part of an "or" statement and as such are not necessarily included in the claim but instead are part of an alternate embodiment. As such additional citations will not be provided against each of the alternatives).
As per claims 8, 14, and 20, the combination of Karypis, Fleishman, and Mazumdar teaches each of the limitations of claims 1 and 6, 9, and 15 respectively. 
	In addition, Karypis teaches:
determining, based on the estimated parameters, statistical values characterizing accuracy of the at least one of the determined average numbers of individuals associated with the respective ones of the set of possible demographic classifications or the determined average numbers of media impressions associated with the respective ones of the set of possible demographic classifications to include in the ratings data (Paragraph Number [0084] teaches the evaluation used two different metrics to measure the performance of the predictions computed by the different methods (see below).  The first measured the accuracy of the overall predicted discrete distribution, whereas the second measured the accuracy of the individual values of the discrete distribution.  The accuracy of the distribution was measured using the root mean squared error (RMSE).  The accuracy of the prediction for a specific value of a discrete distribution was measured using absolute error (AE).  For all these metrics, the reported results corresponded to the averages over all the websites across the five-fold cross validation. (See Paragraph Numbers [0098]-[0100] for teachings in regard to the specific content of the information measured and used to create the calculations described in the above paragraph)).
	The combination of Karypis, Fleishman, and Mazumdar does not explicitly teach the following limitations which are taught by Li:
wherein the determining of the ratings data includes: determining, based on the estimated parameters, at least one of average numbers of individuals associated with the respective ones of the set of possible demographic classifications or average numbers of media impressions associated with the respective ones of the set of possible demographic classifications to include in the ratings data (Paragraph Number [0365] teaches (1) associating with each Class of Objects one or more attributes of the objects in the class; (2) assigning a value for each object attribute, e.g., an average value for the objects in the class; (3) identifying the set of Classes of Objects which have common attribute-value pairs; and/or (4) determining the degree of competition between any two Classes of Objects by: (a) ranking the attributes in accordance with any method determining the importance of each attribute to a Class of Objects; and (b) determining if the values of the common attributes are within a predefined range. (See remainder of Paragraph Number [0365] for an example of determining an average value of a class of objects) Paragraph Number [0453] teaches (i) identifying the set of User Demographic attributes; (ii) generating a vocabulary of word strings associated with each attribute, e.g., if an attribute is "homeowner", candidate word strings can include "homeowner insurance" or "mortgage refinancing"; (iii) comparing the recognized word string against the data structure including word strings associated with each attribute; and/or (iv) computing the conditional probability by executing the set enumeration method or any other method. (this teaches the application of the process of utilizing object classifications to perform calculations in regard to demographic attributes)  (See also Paragraph Numbers [0135], [0238], and [0526]).  (this teaches the use of averaging data to make final determinations)).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 3.

Response to Arguments
Applicant’s arguments filed 3/22/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are not directed to an abstract idea. (See Applicant’s Remarks, 3/22/2021, pgs. 15-17). Examiner respectfully disagrees. Examiner notes that each of the method steps recited by the independent claims comprise determination and data gathering steps. As such, even though the claims are implemented via computer components, the claims still recite a process that is directed human behaviors and activities that are implemented via computer components. As such, the claims recite abstract concepts consistent with methods of organizing human activities. Accordingly Examiner asserts that the claims still recite an abstract process as is not inherently technical in nature but instead the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer and as such, do not render the recited abstract idea eligible. Alice Corp., 134 S. Ct. at 2358. Alice Corp., 134 S. Ct. at 2358. (see MPEP 2106.05(f)). In regard to meeting the burden of providing conventionality of the 2B elements, Examiner reasserts that the citations to Applicant’s specification (See above 35 USC 101 rejection) and the indications of implementation of the abstract idea via a computer environments instead of the claims being directed to an improvement to technology meet the burdens set forth in the Berkheimer court decision.
Applicant argues that the claims recite a practical application of abstract concepts recited by the claims. (See Applicant’s Remarks, 3/22/2021, pgs. 18-19). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations and as such, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 3/22/2021, pgs. 19-22). Examiner respectfully disagrees. Examiner notes that new citations from the previously cited references have been applied to the newly presented claim limitations as indicated in the above in the 35 USC 103 rejection. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above. Additionally, Applicant appears to argue that since the claims recite that the variance parameter is determined on a combination of calculation steps, the combination of references cannot teach it. Examiner respectfully disagrees and contends that this is exactly how the obviousness rationales function. It is the combination of teachings specifically from Karypis, Fleishman, and Li that teach evaluating a probability distribution via a combination of mathematic computations to determine a probability that media impressions are associated with specific demographic classification. More specifically, Karypis discloses accessing classification probabilities for users in sample populations which are representative of likelihood of users to be part of a specific set of demographic classifications, and estimating parameters characterizing population attributes by utilizing vector matrix analysis. Fleischman improves upon Karypis by disclosing determining ratings of particular media exposure based on demographics. One of ordinary skill in the art would be motivated to further include determining ratings of particular media exposure based on demographics, to efficiently provide rating information that is based on significant qualitative and quantitative analysis. The better and more accurate the analysis provided in regard to the demographic information, the more accurate and helpful the rating data is. Additionally, Li improves upon Karypis by disclosing determining average values, variance values, and covariance values for population attributes and creating an evaluation matrix based on the values to evaluate expressions based on a distribution of data. One of ordinary skill in the art would be motivated to further include determining average values, variance values, and covariance values for population attributes and creating an evaluation matrix based on the values to evaluate expressions based on a distribution of data, to efficiently determine significant differences between data sets to produce better results using the demographic analysis. Accordingly, Examiner contends that Fleishman and Li, in combination with the Karypis and Mazumdar references, teach each of the claim limitations of the independent claims.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624